DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 38-51, drawn to an apparatus.
Group II, claims 52-57, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of
 a preheating arrangement which is located between the scanning unit and the build platform and which includes two sets of infrared lamps and a reflector arrangement configured 
this technical feature is not a special technical feature as it does not make a contribution over the prior art combination of Ng et al. (20170021418) in view of Wictorin et al. (US4575608 A).  
Ng teaches an additive manufacturing apparatus (additive manufacturing system 100) which includes: a build platform (support 102) on which material (feed material 130) is operatively deposited to form a material bed (Object; abstract), a surface of the material bed defining a material area; a scanning unit (second heat source 160) configured to consolidate deposited material in a scan area on the surface of the material bed ([0030] second heat source 160 configured to generate a beam 175 to scan across the layer of feed material and selectively heat portions of the layer of feed material sufficiently to solidify the feed material; see Figure 1), wherein the scan area forms part of and is substantially smaller than the material area [0067] the beam source 160 can include optical components 167 to control the depth of focus and/or the spot size of the laser beam 175 on the top surface of the feed material.); and a preheating arrangement (pre-heating in title; first heat source 135) which is located between the scanning unit and the build platform (see 135, 160 and 102 in Figure 1) and which includes two sets of infrared lamps (plurality of heat lamps 155a-155e; [0044] The heat source 135 can be a heat lamp, e.g., an IR lamp 135.)

In the same field of endeavor pertaining to an apparatus that spot heats an article, Wictorin teaches a reflector arrangement (see device of Figure 1) configured to focus radiation (see dotted lines focused on point 3 in Figure 2) from the lamps (heating unit; col 2 line 48) onto the surface of the material bed (support table 2) substantially in the scan area and not in the remainder of the material area (point 3), wherein the reflector arrangement includes two mirrors (copper casings 5 and 6), one on each side of the scan area (see Figure 2), and wherein each mirror, when viewed in a Y-Z plane of the additive manufacturing apparatus, has an elliptical apex region (the inner surfaces of casings 5 and 6 are shaped as partial ellipsoids; col 2line 53-54) below which one of the lamps is positioned (see Figure 2). The reflector arrangement taught by Wictorin enables the use of lower powers, whereby the lamps will last much longer (col 3 line 52-54).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the preheating arrangement taught by Ng to comprise a reflector arrangement configured to focus radiation from the lamps onto the surface of the material bed substantially in the scan area and not in the remainder of the material area, wherein the reflector arrangement includes two mirrors, one on each side of the 
Therefore, the shared technical feature of “ a preheating arrangement which is located between the scanning unit and the build platform and which includes two sets of infrared lamps and a reflector arrangement configured to focus radiation from the lamps onto the surface of the material bed substantially in the scan area and not in the remainder of the material area, wherein the reflector arrangement includes two mirrors, one on each side of the scan area, and wherein each mirror, when viewed in a Y-Z plane of the additive manufacturing apparatus, has an elliptical apex region below which one of the lamps is positioned” lacks novelty or an inventive step in view of the references Ng et al. (20170021418) and Wictorin et al. (US4575608 A).
A telephone call was made to Christopher Spence on February 3, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i)
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1743